DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 4-6, 8, 9, 11, 12, 14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  At the outset, the Examiner notes that prosecution of the instant claims has been reopened.  After reviewing the IDS and NPL filed on December 3, 2020, the Examiner contends that the limitations of the instant claims are taught by reference to Shimada et al., (WO 2015/033479).  Previous Office Actions have indicated claim 4 as allowable because the amino acid sequence denoted as SEQ ID N0: 10 was not found in the prior art.  However, as recited in the NPL filed on December 3, 2020, mogamulizumab (antibody utilized in the instant claims) contains SEQ ID NO: 10, thus the sequence is taught by the prior art.  As such, the instant claims are not in condition for allowance, and now stand rejected as detailed below.
Election/Restrictions
As set forth in the Final Rejection dated October 20, 2020, claims 5, 6, 8, and 9, remain withdrawn as the inventions recited in those claims were non-elected.
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.

Claims 2, 11, and 12 are objected to because the claims do not depend upon a preceding claim as set forth in the MPEP.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4, 11, 12, 14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimada et al., (WO 2015/033479).  The Examiner notes that a machine translation of Shimada et al., is included in the file.
For claim 4, Shimada et al., teach a method for quantifying a monoclonal antibody comprising immobilizing a monoclonal antibody on a porous support (paragraphs 0045, 0051, 0059), contacting the pores with a plurality of microparticles comprising an immobilized protease (paragraph 0059) to provide selective digestion of the Fab region of the monoclonal antibody (paragraphs 0012, 0054), wherein the microparticles are larger in diameter compared to the pores of the support (paragraph 0049).  The Examiner notes that the Fab region contains CDR regions of the antibody, thus the peptide digestion of the prior art contains the CDR2 region.  Shimada et al., also teach trypsin as the protease which is identical to that of the instant 
For claims 11, 12, 18, 19, and 20, Shimada et al., teach the microparticles having an average particle size 1.2 to 1.8 times or more the average pore diameter of the porous support (paragraph 0059), and an overall average particle size ranging from 30 to 150 nm (paragraph 0061).
For claim 14, Shimada et al., teach the porous support having an average pore diameter ranging from 30 to 150 nm (paragraph 0049).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 2, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al., (WO 2015/033479) in view of Benkovic et al., (US 2006/0014212).
Regarding claim 2, Shimada et al., do not teach trypsin that has not been treated with reductive methylation.
Benkovic et al., teach a method for detecting and measuring an amount of proteins (abstract) wherein TPCK treated trypsin is utilized to digest proteins (paragraph 0537).  The Examiner notes that TPCK treatment is not a reductive methylation treatment.  Benkovic et al., teach that it is advantageous to utilize TPCK treated trypsin as a means of reducing chymotryptic activity and accompanies purified trypsin (paragraph 0537).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made tom modify Shimada et al., wherein TPCK treated trypsin is utilized in order to reduce chymotryptic activity of purified trypsin as taught by Benkovic et al.
Regarding claims 16 and 17, Shimada et al., teach the microparticles having an average particle size 1.2 to 1.8 times or more the average pore diameter of the porous support (paragraph 0059), and an overall average particle size ranging from 30 to 150 nm (paragraph 0061).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797

/BRIAN R GORDON/Primary Examiner, Art Unit 1798